Exhibit 99.1 Page 1 of 13 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES SECOND QUARTER EARNINGS OF $0.42 PER DILUTED SHARE, UP 24% FROM LAST YEAR; DECLARES CASH DIVIDEND NORWICH, NY (July 26, 2010) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today net income per diluted share for the three months ended June 30, 2010 of $0.42, as compared with $0.34 per share for the three months ended June 30, 2009.Annualized return on average assets and return on average equity were 1.06% and 11.09%, respectively, for the three months ended June 30, 2010, compared with 0.85% and 9.63%, respectively, for the three months ended June 30, 2009.Net interest margin (on a fully taxable equivalent basis (“FTE”)) was 4.14% for the three months ended June 30, 2010, up 19 basis points (“bp”) from 3.95% for the three months ended June 30, 2009.Net income for the three months ended June 30, 2010 was $14.4 million, up $2.8 million, or 24.8%, from $11.6 million for the second quarter last year. Net income per diluted share for the six months ended June 30, 2010 was $0.82 per share, as compared with $0.74 per share for the six months ended June 30, 2009. Annualized return on average assets and return on average equity were 1.04% and 11.07%, respectively, for the six months ended June 30, 2010, compared with 0.92% and 10.82%, respectively, for the six months ended June 30, 2009.FTE net interest margin was 4.17% for the six months ended June 30, 2010, up 15 bp from 4.02% for the six months ended June 30, 2009.Net income for the six months ended June 30, 2010 was $28.4 million, up $3.8 million, or 15.3%, from the six months ended June 30, 2009. NBT President and CEO Martin Dietrich said: “We are very pleased with our financial performance during the second quarter of 2010. Especially encouraging is our nearly 25% gain in net income from the same quarter last year. We are also encouraged by the continuing improvement in our asset quality. While the economy remains challenging, we believe we are well positioned in terms of our performance and strategic investments for future growth.” Loan and Lease Quality and Provision for Loan and Lease Losses Nonperforming loans at June 30, 2010 were $39.2 million or 1.07% of total loans and leases compared with $40.8 million or 1.12% at March 31, 2010.Past due loans as a percentage of total loans has improved to 0.82% at June 30, 2010, as compared with 0.87% at March 31, 2010. The allowance for loan and lease losses totaled $70.3 million at June 30, 2010 as compared with $70.2 million at March 31, 2010.The allowance for loan and lease losses as a percentage of loans and leases remained at 1.93% at June 30, 2010 as compared to March 31, 2010.Certain asset quality indicators such as nonperforming loans and past due loans have shown some encouraging trends, while potential problem loans have increased slightly from $82.4 million at March 31, 2010 to $87.7 million at June 30, 2010.The increase in potential problems loans was due primarily to the migration of four commercial loans to classified status, partially offset by a decrease in nonperforming loans.If these indicators continue to improve, it could result in a decrease in provisions for loan and lease losses in future periods. Page 2 of 13 The Company recorded a provision for loan and lease losses of $6.4 million during the second quarter of 2010, consistent with net charge-offs during the period of $6.2 million.The Company recorded a provision for loan and lease losses of $9.2 million during the second quarter of 2009, as compared with net charge-offs during the period of $5.8 million. The Company recorded a provision for loan and lease losses of $15.6 million during the six months ended June 30, 2010, as compared with net charge-offs during the period of $11.8 million.The Company recorded a provision for loan and lease losses of $15.7 million during the six months ended June 30, 2009, as compared with net charge-offs during the period of $11.5 million. Net Interest Income Net interest income was up 5.3% to $50.6 million for the three months ended June 30, 2010 compared with $48.1 million for the three months ended June 30, 2009.The Company’s fully taxable equivalent (FTE) net interest margin was 4.14% for the three months ended June 30, 2010, as compared with 3.95% for the three months ended June 30, 2009. While the yield on interest earning assets decreased 31 basis points, the yield on interest bearing liabilities declined 58 basis points, which resulted in an increase in the net interest margin for the three months ended June 30, 2010 compared to the same period for 2009.The yield on securities available for sale was 3.70% for the three months ended June 30, 2010, as compared with 4.59% for the three months ended June 30, 2009.The yield on loans and leases was 5.92% for the three months ended June 30, 2010, as compared with 6.05% for the three months ended June 30, 2009. The yield on time deposits was 2.12% for the three months ended June 30, 2010, as compared with 2.72% for the three months ended June 30, 2009.The yield on money market deposit accounts was 0.62% for the three months ended June 30, 2010, as compared with 1.33% for the three months ended June 30, 2009. Net interest income was up 5.4% to $101.4 million for the six months ended June 30, 2010 compared with $96.2 million for the six months ended June 30, 2009.The Company’s fully taxable equivalent (FTE) net interest margin was 4.17% for the six months ended June 30, 2010, as compared with 4.02% for the six months ended June 30, 2009.The Company experienced a 77.9% growth in average short-term interest bearing accounts for the six months ending June 30, 2010 as compared with the six months ending June 30, 2009.As a result of this excess liquidity, our Federal Funds sold position had a net negative impact of approximately 5 bp on our net interest margin for the six months ended June 30, 2010 as compared to the six months ended June 30, 2009. While the yield on interest earning assets decreased 38 basis points, the yield on interest bearing liabilities declined 61 basis points, which resulted in an increase in the net interest margin for the six months ended June 30, 2010 compared to the same period for 2009.The yield on securities available for sale was 3.86% for the six months ended June 30, 2010, as compared with 4.74% for the six months ended June 30, 2009.The yield on loans and leases was 5.96% for the six months ended June 30, 2010, as compared with 6.11% for the six months ended June 30, 2009.The yield on time deposits was 2.16% for the six months ended June 30, 2010, as compared with 2.84% for the six months ended June 30, 2009.The yield on money market deposit accounts was 0.66% for the six months ended June 30, 2010, as compared with 1.34% for the six months ended June 30, 2009. Page 3 of 13 Noninterest Income Noninterest income for the three months ended June 30, 2010 was $20.3 million, up $0.5 million or 2.4% from $19.8 million for the same period in 2009.The increase in noninterest income was due primarily to an increase in other financial services revenue of approximately $0.5 million for the three months ended June 30, 2010 as compared to the same period in 2009.Retirement plan administration fees increased approximately $0.4 million for the three month period ended June 30, 2010 as compared with the three month period ended June 30, 2009 as a result of organic growth.In addition, trust revenue increased approximately $0.1 million for the three months ended June 30, 2010 as compared to the same period in 2009 due primarily to an increase in fair value of trust assets under administration.These increases were partially offset by a decrease in service charges on deposit accounts of approximately $0.6 million due primarily to a decrease in overdraft activity in the second quarter of 2010 as compared with the second quarter of 2009. Noninterest income for the six months ended June 30, 2010 was $40.7 million, up $1.3 million or 3.1% from $39.4 million for the same period in 2009.The increase in noninterest income was due primarily to an increase in retirement plan administration fees of approximately $1.1 million for the six month period ended June 30, 2010 as compared with the six month period ended June 30, 2009 as a result of organic growth.Trust revenue increased approximately $0.5 million for the six months ended June 30, 2010 as compared to the same period in 2009 due primarily to an increase in fair value of trust assets under administration.In addition, other financial services revenue increased approximately $0.4 million for the six months ended June 30, 2010 as compared to the same period in 2009.These increases were partially offset by a decrease in service charges on deposit accounts of approximately $0.8 million due primarily to a decrease in overdraft activity in the first six months of 2010 as compared with the first six months of 2009. Noninterest Expense and Income Tax Expense Noninterest expense for the three months ended June 30, 2010 was $44.2 million, up from $41.9 million, or 5.4%, for the same period in 2009.Salaries and employee benefits increased $4.3 million, or 21.4%, for the three months ended June 30, 2010 compared with the same period in 2009.This increase was due primarily to increases in full-time-equivalent employees, merit increases and other employee benefits.Other operating expenses increased approximately $0.7 million, or 18.0%, for the three month period ended June 30, 2010 as compared with the three months ended June 30, 2009.The 2009 expense was lower due to the settlement of a lease residual insurance policy for $1.2 million.These increases were partially offset by a decrease in FDIC expenses of approximately $2.5 million for the three month period ended June 30, 2010, as compared with the three months ended June 30, 2009.This decrease resulted from the special assessment levied by the FDIC in the second quarter of 2009.Income tax expense for the three month period ended June 30, 2010 was $6.0 million, up from $5.2 million for the same period in 2009. Noninterest expense for the six months ended June 30, 2010 was $86.4 million, up from $84.2 million for the same period in 2009.Salaries and employee benefits increased $5.1 million, or 12.2%, for the six months ended June 30, 2010 compared with the same period in 2009.This increase was due primarily to increases in full-time-equivalent employees, merit increases and other employee benefits.Loan collection and other real estate owned expenses increased approximately $0.3 million, or 21.4%, for the six month period ended June 30, 2010 as compared with the six months ended June 30, 2009.This increase was due to higher property taxes paid by the Company on collateral securing certain loans during the six month period ending June 30, 2010.These increases were partially offset by a decrease in FDIC expenses of approximately $2.4 million for the six month period ended June 30, 2010, as compared with the six months ended June 30, 2009.This decrease resulted from the special assessment levied by the FDIC in the second quarter of 2009.In addition, professional fees and outside services decreased by $0.7 million, or 12.8%, for the six month period ended June 30, 2010 as compared with the six months ended June 30, 2009.This decrease was due to legal fees incurred during the second quarter of 2009 related to de novo branch activity.Income tax expense for the six month period ended June 30, 2010 was $11.7 million, up from $11.1 million for the same period in 2009. Page 4 of 13 Balance Sheet Total assets were $5.4 billion at June 30, 2010, down $48.9 million or 0.9% from December 31, 2009.Loans and leases were $3.6 billion at June 30, 2010, up $2.0 million from December 31, 2009.Total deposits were $4.1 billion at June 30, 2010, up $8.3 million from December 31, 2009.Stockholders’ equity was $527.0 million, representing a total equity-to-total assets ratio of 9.73% at June 30, 2010, compared with $505.1 million or a total equity-to-total assets ratio of 9.24% at December 31, 2009. Stock Repurchase Program The Company made no purchases of its common stock securities during the six month period ending June 30, 2010.At June 30, 2010, there were 1,000,000 shares available for repurchase under a previously announced stock repurchase plan.This plan was authorized on October 26, 2009 in the amount of 1,000,000 shares and expires on December 31, 2011. Dividend Declared The NBT Board of Directors declared a 2010 third-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on September 15, 2010 to shareholders of record as of September 1, 2010. Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, NY, with total assets of $5.4 billion at June 30, 2010.The company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 123 locations, including 85 NBT Bank offices in upstate New York, 37 Pennstar Bank offices in northeastern Pennsylvania and one office in Burlington, Vermont.EPIC Advisors, Inc., based in Rochester, NY, is a full-service 401(k) plan recordkeeping firm.Mang Insurance Agency, LLC, based in Norwich, NY, is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.comand www.manginsurance.com. Page 5 of 13 Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page6 of 13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Percent Change Change (dollars in thousands, except per share data) Three Months Ended June 30, Net Income $ $ $ 25 % Diluted Earnings Per Share $ $ $ 24 % Weighted Average Diluted Common Shares Outstanding 1 % Return on Average Assets (1) % % 21 bp 25 % Return on Average Equity (1) % % bp 15 % Net Interest Margin (2) % % 19 bp 5 % Six Months Ended June 30, Net Income $ $ $ 15 % Diluted Earnings Per Share $ $ $ 11 % Weighted Average Diluted Common Shares Outstanding 3 % Return on Average Assets % % 12 bp 13 % Return on Average Equity % % 25 bp 2 % Net Interest Margin (2) % % 15 bp 4 % Asset Quality June 30, December 31, Nonaccrual Loans $ $ 90 Days Past Due and Still Accruing $ $ Total Nonperforming Loans $ $ Other Real Estate Owned $ $ Total Nonperforming Assets $ $ Past Due Loans $ $ Potential Problem Loans $ $ Allowance for Loan and Lease Losses $ $ Allowance for Loan and Lease Losses to Total Loans and Leases % % Total Nonperforming Loans to Total Loans and Leases % % Total Nonperforming Assets to Total Assets % % Past Due Loans to Total Loans and Leases % % Allowance for Loan and Lease Losses to Total Nonperforming Loans % % Net Charge-Offs to YTD Average Loans and Leases % % Capital Equity to Assets % % Book Value Per Share $ $ Tangible Book Value Per Share $ $ Tier 1 Leverage Ratio % % Tier 1 Capital Ratio % % Total Risk-Based Capital Ratio % % Quarterly Common Stock Price Quarter End High Low High Low March 31 $ June 30 $ $ September 30 December 31 (1)Annualized (2)Calculated on a FTE basis Page7 of 13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) June 30, December 31, Net Percent Change Change (dollars in thousands, except per share data) Balance Sheet Loans and Leases $ $ $ 0 % Earning Assets $ $ $ ) -1 % Total Assets $ $ $ ) -1 % Deposits $ $ $ 0 % Stockholders’ Equity $ $ $ 4 % Average Balances (dollars in thousands, except per share data) Three Months Ended June 30, Loans and Leases $ $ $ ) Securities Available For Sale (excluding unrealized gains or losses) $ $ $ Securities Held To Maturity $ $ $ Trading Securities $ $ $ Federal Reserve and Federal Home Loan Bank stock $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ ) Total Earning Assets $ $ $ Total Assets $ $ $ Interest Bearing Deposits $ $ $ ) Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Average Balances Six Months Ended June 30, Loans and Leases $ $ $ ) Securities Available For Sale (excluding unrealized gains or losses) $ $ $ Securities Held To Maturity $ $ $ Trading Securities $ $ $ Federal Reserve and Federal Home Loan Bank stock $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ Total Assets $ $ $ Interest Bearing Deposits $ $ $ Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Page8 of 13 NBT Bancorp Inc. and Subsidiaries June 30, December 31, Consolidated Balance Sheets (unaudited) (in thousands) ASSETS Cash and due from banks $ $ Short term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value of $124,456 and $161,851 at June 30, 2010 and December 31, 2009, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page9 of 13 Three months ended Six months ended NBT Bancorp Inc. and Subsidiaries June 30, June 30, Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains 63 17 91 17 Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned FDIC expenses Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings Per Share: Basic $ Diluted $ Page 10 of 13 NBT Bancorp Inc. and Subsidiaries 2Q 1Q 4Q 3Q 2Q Quarterly Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains/(losses) 63 28 (2
